Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A search  in the pertinent art area yielded nothing teaching or suggesting the use of butanediol as a solvate for instant claimed compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 44-50,52 and 58-60 are allowable. The restriction requirement between I and II , as set forth in the Office action mailed on 11/18/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of II is withdrawn.  Claims 55-57 , directed to a process for making amorphous form of dasitinib employing compounds of Group I is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624